IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

TYRON BLANDING,                           : No. 121 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
DEPARTMENT OF CORRECTIONS, ET             :
AL.,                                      :
                                          :
                   Respondents            :

                                     ORDER
PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.